     Case 2:18-cv-00355-SAB      ECF No. 1   filed 11/14/18   PageID.1 Page 1 of 15



 1     Brook L. Cunningham, WSBA #39270
 2     Randall | Danskin, P.S.
 3
       601 W. Riverside Avenue, Suite 1500
       Spokane, WA 99201-0653
 4     Telephone: (509) 747-2052
 5     Email: blc@randalldanskin.com
 6
       Ryan M. Best, WSBA 33672
 7
       Best Law, PLLC
 8     905 W. Riverside, Suite 409
 9     Spokane, WA 99201
10
       Telephone: (509) 624-4422
       Email: ryan.best@bestlawspokane.com
11
12     Attorneys for Plaintiff
13
14                   UNITED STATES DISTRICT COURT
15              FOR THE EASTERN DISTRICT OF WASHINGTON
16
17     MICHAEL DOOLEY, an individual,
18                                                  No.
                          Plaintiff,
19     v.                                           COMPLAINT AND JURY
20                                                  DEMAND
21
       CPM DEVELOPMENT
       CORPORATION, d/b/a CENTRAL
22     PRE MIX CONCRETE CO., a
23     Washington corporation,
24
                          Defendant.
25
26
                              I. NATURE OF THE ACTION
27
28           This is an action under Title I of the Americans with Disabilities Act, as

       amended by the ADA Amendments Act of 2008, 42 U.S.C. § 12101 et. seq.,
       COMPLAINT AND JURY DEMAND - 1                               RANDALL | DANSKIN
                                                              A Professional Service Corporation
                                                       1500 BANK OF AMERICA FINANCIAL CENTER
                                                               601 WEST RIVERSIDE AVENUE
                                                           SPOKANE, WASHINGTON 99201-0653
                                                                        (509) 747-2052
     Case 2:18-cv-00355-SAB     ECF No. 1   filed 11/14/18   PageID.2 Page 2 of 15



 1     (“ADA” and “ADAAA”) and under 29 U.S.C § 623 Age Discrimination in
 2
 3
       Employment, to correct unlawful employment practices on the basis of disability
 4     and age, and to provide appropriate relief to Michael Dooley, who was adversely
 5
 6     affected by such practices.     The Plaintiff alleges that CPM Development
 7
       Corporation, dba Central Pre Mix Concrete Co., (“Defendant” or “CPM”)
 8
 9     discriminated against Mr. Dooley, when it fired him from a truck driver position
10
       at the Spokane Valley, Washington location.
11
12                        II.    JURISDICTION AND VENUE
13
       1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
14
15           1337, 1343, and 1345. This action is authorized and instituted pursuant to
16
             Section 107(a) of the Americans with Disabilities Act of 1990 (“ADA”),
17
18           42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1)
19
20           and (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-
21
             5(f)(1) and (3) (“Title VIII”), pursuant to Section 102 of the Civil Rights
22
23           Act of 1991, 42 U.S.C. §1981a, and pursuant to 29 U.S.C. §621 et seq.,
24
             particularly § 626(b).
25
26     2.    The employment practices alleged to be unlawful were committed within
27
             the jurisdiction of the United States District Court for the Eastern District
28
             of Washington.

       COMPLAINT AND JURY DEMAND - 2                              RANDALL | DANSKIN
                                                             A Professional Service Corporation
                                                      1500 BANK OF AMERICA FINANCIAL CENTER
                                                              601 WEST RIVERSIDE AVENUE
                                                          SPOKANE, WASHINGTON 99201-0653
                                                                       (509) 747-2052
     Case 2:18-cv-00355-SAB    ECF No. 1    filed 11/14/18   PageID.3 Page 3 of 15



 1                                   III.   PARTIES
 2
 3
       3.    Plaintiff Michael Dooley (“Plaintiff” or “Mr. Dooley”) is a formerly
 4           married, now widowed, individual and a resident of the State of
 5
 6           Washington. Mr. Dooley was employed for four months before CPM
 7
             terminated his employment on September 11, 2017.
 8
 9     4.    At all relevant times, Defendant CPM has continuously been doing
10
             business in the State of Washington and has continuously had at least 15
11
12           employees.
13
       5.    At all relevant times, Defendant CPM has continuously been an employer
14
15           engaged in an industry affecting commerce under Section 101(5) of the
16
             ADA, 42 U.S.C. §12111(5), and Section 101(7) of the ADA, 42 U.S.C.
17
18           U.S.C. §12111(7), which incorporates by reference Sections 701(g) and
19
20           (h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).
21
       6.    At all relevant times, Defendant has been a covered entity under Section
22
23           101(2) of the ADA, 42 U.S.C. § 12111(2).
24
                      IV.     ADMINISTRATIVE PROCEDURES
25
26     7.    More than thirty (30) days prior to the institution of this lawsuit, Plaintiff
27
             Michael Dooley filed a charge with the EEOC alleging violation of the
28



       COMPLAINT AND JURY DEMAND - 3                              RANDALL | DANSKIN
                                                             A Professional Service Corporation
                                                      1500 BANK OF AMERICA FINANCIAL CENTER
                                                              601 WEST RIVERSIDE AVENUE
                                                          SPOKANE, WASHINGTON 99201-0653
                                                                       (509) 747-2052
     Case 2:18-cv-00355-SAB   ECF No. 1   filed 11/14/18     PageID.4 Page 4 of 15



 1           Age Discrimination in Employment Act of 1967 and the Americans with
 2
 3
             Disabilities Act of 1990, as amended.
 4     8.    On July 18, 2018, a Charge of Discrimination against CPM was filed with
 5
 6           the Equal Employment Opportunity Commission.
 7
       9.    On approximately July 27, 2018, an invitation to mediate was sent to
 8
 9           Michael Dooley and CPM.
10
       10.   On August 6, 2018, Michael Dooley signed and submitted his paperwork
11
12           accepting the invitation to mediation.
13
       11.   On August 13, 2018, Plaintiff received notification that CPM declined to
14
15           participate in mediation.
16
17
       12.   On August 24, 2018, Plaintiff sent request to EEOC for Right to Sue
18           letter.
19
20                            V. STATEMENT OF CLAIMS
21
       13.   On August 27, 2018 the Commission issued the Plaintiff a Notice of Right
22
23           to Sue.
24
       14.   All conditions precedent to the institution of this lawsuit have been
25
26           fulfilled.
27
28



       COMPLAINT AND JURY DEMAND - 4                              RANDALL | DANSKIN
                                                             A Professional Service Corporation
                                                      1500 BANK OF AMERICA FINANCIAL CENTER
                                                              601 WEST RIVERSIDE AVENUE
                                                          SPOKANE, WASHINGTON 99201-0653
                                                                       (509) 747-2052
     Case 2:18-cv-00355-SAB   ECF No. 1    filed 11/14/18   PageID.5 Page 5 of 15



 1     15.   Since at least September 11, 2017 Defendant has engaged in unlawful
 2
 3
             employment practices in violation of Section 102(a) of Title I of the ADA,
 4           42 U.S.C. §12112(a) and 29 U.S.C. § 623(a)(2).
 5
 6     16.   On approximately February 15, 2017, Plaintiff submitted an online
 7
             application for employment with Defendant CPM for Mix Truck Driver
 8
 9           position.
10
       17.   On approximately May 1, 2017, Trevor Baker from CPM contacted Mr.
11
12           Dooley and offered Mr. Dooley a conditional offer of employment.
13
       18.   Mr. Dooley’s employment was contingent upon successful completion of
14
15           a pre-employment physical.
16
       19.   On May 15, 2017, Mr. Dooley attended part one of a two-part pre-
17
18           employment physical with Defendant’s contractor Occupational Health
19
20           Solutions, Inc. (“OHS”).
21
       20.   Defendant’s contractor, specifically Kathy Lepiane, Certified Occupation
22
23           Nurse Specialist, inquired as to Mr. Dooley’s previous work-related
24
             injuries.
25
26     21.   Mr. Dooley acknowledged there was record of his previous work-related
27
             injuries and record of his partial permanent disability.
28



       COMPLAINT AND JURY DEMAND - 5                             RANDALL | DANSKIN
                                                            A Professional Service Corporation
                                                     1500 BANK OF AMERICA FINANCIAL CENTER
                                                             601 WEST RIVERSIDE AVENUE
                                                         SPOKANE, WASHINGTON 99201-0653
                                                                      (509) 747-2052
     Case 2:18-cv-00355-SAB   ECF No. 1   filed 11/14/18      PageID.6 Page 6 of 15



 1     22.   Based on his record of disability, the Defendant’s contractor instructed
 2
 3
             Mr. Dooley to check the box identifying, “Yes, I have a disability (or
 4           previously had a disability)” on the Voluntary Self-Identification of
 5
 6           Disability paperwork.
 7
       23.   Mr. Dooley told Defendant’s contractor that he did not have a disability.
 8
 9     24.   Defendant’s contractor refused to complete the remainder of the physical
10
             examination until Mr. Dooley checked the box that identifies, “Yes, I have
11
12           a disability (or previously had a disability)” on the Voluntary Self-
13
             Identification of Disability paperwork.
14
15     25.   After complying with the direct instruction of the Defendant’s contractor,
16
             Mr. Dooley was sent to 407 E 2nd Ave Ste 200, Spokane, WA 99202 to
17
18           complete part-two of the pre-employment physical examination.
19
20     26.   During the second part of the pre-employment physical examination, Mr.
21
             Dooley successfully passed all portions of the physical examination.
22
23     27.   On May 15, 2017 Mr. Dooley began employment with CPM.
24
       28.   On May 30, 2017 Mr. Dooley’s wife lost her battle with cancer and Mr.
25
26           Dooley was on leave from CPM until June 10, 2017.
27
       29.   After successfully completing the pre-employment physical examination
28
             and after almost two months of performing the essential functions of the

       COMPLAINT AND JURY DEMAND - 6                               RANDALL | DANSKIN
                                                              A Professional Service Corporation
                                                       1500 BANK OF AMERICA FINANCIAL CENTER
                                                               601 WEST RIVERSIDE AVENUE
                                                           SPOKANE, WASHINGTON 99201-0653
                                                                        (509) 747-2052
     Case 2:18-cv-00355-SAB    ECF No. 1   filed 11/14/18    PageID.7 Page 7 of 15



 1           job without any complications or accommodations, CPM sent Mr. Dooley
 2
 3
             a letter on July 14, 2017 “following-up” on the Voluntary Self-
 4           Identification form he had completed.
 5
 6     30.   Despite   successful     completion     of   the   pre-employment           physical
 7
             examination and almost two months of performing the essential functions
 8
 9           without complication or accommodations, the letter offered Mr. Dooley
10
             the opportunity to make a request for potential workplace accommodation.
11
12     31.   The July 14, 2017 letter indicated that if no response was received within
13
             fifteen (15) days, it would be assumed that no accommodation was
14
15           necessary.
16
       32.   As Defendant’s contractor had instructed Mr. Dooley to check the box on
17
18           the voluntary disclosure form and Mr. Dooley was not disabled, Mr.
19
20           Dooley did not respond to the letter.
21
       33.   On July 19, 2017, CPM sent Mr. Dooley another letter. The July 19, 2017
22
23           letter stated, “The Job Analysis was not enclosed, which needs to be given
24
             to your medical provider with the ‘Request for Information from Medical
25
26           Provider’ form.        Please ensure that your provider receives both
27
             documents.”
28



       COMPLAINT AND JURY DEMAND - 7                              RANDALL | DANSKIN
                                                             A Professional Service Corporation
                                                      1500 BANK OF AMERICA FINANCIAL CENTER
                                                              601 WEST RIVERSIDE AVENUE
                                                          SPOKANE, WASHINGTON 99201-0653
                                                                       (509) 747-2052
     Case 2:18-cv-00355-SAB   ECF No. 1   filed 11/14/18   PageID.8 Page 8 of 15



 1     34.   The language of the July 19, 2017 indicated to Mr. Dooley this was not
 2
 3
             optional.
 4     35.   Upon receipt of the July 19, 2017 letter, Mr. Dooley contacted Whitney
 5
 6           Stein, Human Resource Admin Assistant for CPM and informed her that
 7
             no accommodation was necessary as he was not disabled and had only
 8
 9           checked the box on the Voluntary Self-Identification of Disability form
10
             per the instruction of the Defendant’s contractor, OHS.
11
12     36.   Following Mr. Dooley’s notification to CPM that he was not disabled,
13
             CPM began having closed-door meetings with Mr. Dooley regarding
14
15           “complaints from customers regarding his behavior.”
16
       37.   Concurrent to the alleged complaints, CPM began restricting Mr.
17
18           Dooley’s hours by requiring Mr. Dooley to clock out and giving loads to
19
20           younger drivers who were not at the shop.
21
       38.   The efforts of CPM to limit Mr. Dooley’s hours was in effort to prevent
22
23           him from reaching 800 hours before they terminated him.
24
       39.   Had Mr. Dooley earned 800 hours, Mr. Dooley would have been eligible
25
26           to engage in the grievance process offered by the union.
27
       40.   After Mr. Dooley ran over a level, CPM placed him on unpaid leave and
28
             then terminated his employment.

       COMPLAINT AND JURY DEMAND - 8                            RANDALL | DANSKIN
                                                           A Professional Service Corporation
                                                    1500 BANK OF AMERICA FINANCIAL CENTER
                                                            601 WEST RIVERSIDE AVENUE
                                                        SPOKANE, WASHINGTON 99201-0653
                                                                     (509) 747-2052
     Case 2:18-cv-00355-SAB   ECF No. 1    filed 11/14/18   PageID.9 Page 9 of 15



 1     41.   At the time of Mr. Dooley’s termination, he had earned 680 hours.
 2
 3
       42.   At the time of Mr. Dooley’s termination, Taylor, a younger driver without
 4           record of disability, had failed to close a valve on the truck and poured
 5
 6           cement throughout the streets of Spokane.
 7
       43.   At the time of Mr. Dooley’s termination, Taylor, a younger driver without
 8
 9           record of disability, had hit a car while operating a company truck.
10
       44.   Taylor, a younger driver without record of disability, is still employed
11
12           with CPM.
13
       45.   At the time of Mr. Dooley’s termination, he had no write-ups or
14
15           disciplinary actions against him.
16
       46.   CPM, through its contractor OHS, perceived Mr. Dooley as disabled
17
18           based on his record of disability.
19
20     47.   CPM, through its contractor, OHS, discriminated against Mr. Dooley by
21
             requiring him to check the box identifying himself as disabled before
22
23           allowing the remainder of the pre-employment physical examination.
24
       48.   By requiring Mr. Dooley to, “voluntarily identify himself as disabled,”
25
26           CPM appeared compliant when it sent Mr. Dooley a follow-up letter
27
             inquiring as to his need for an accommodation.
28



       COMPLAINT AND JURY DEMAND - 9                             RANDALL | DANSKIN
                                                            A Professional Service Corporation
                                                     1500 BANK OF AMERICA FINANCIAL CENTER
                                                             601 WEST RIVERSIDE AVENUE
                                                         SPOKANE, WASHINGTON 99201-0653
                                                                      (509) 747-2052
 Case 2:18-cv-00355-SAB    ECF No. 1    filed 11/14/18   PageID.10 Page 10 of 15



 1   49.   At the time CPM sent the letter to Mr. Dooley, Mr. Dooley had
 2
 3
           successfully completed the pre-employment physical examination and had
 4         been performing the essential functions of his job for two months without
 5
 6         accommodation.
 7
     50.   When Mr. Dooley contacted CPM and told him he was not disabled and
 8
 9         only checked the box because CPM’s contractor, OHS, required it, CPM
10
           reported they were receiving customer complaints about Mr. Dooley.
11
12   51.   At the time Mr. Dooley was terminated, he had no write-ups in his file.
13
     52.   At the time Mr. Dooley was terminated, a younger driver with no record
14
15         of disability had committed more severe infractions than Mr. Dooley’s
16
           alleged customer complaints.
17
18   53.   CPM’s reasons for terminating Mr. Dooley were pretextual.
19
20   54.   Mr. Dooley was terminated because CPM, through its agent and
21
           contractor, OHS, discriminated against him by perceiving Mr. Dooley as
22
23         disabled based on a record of disability.
24
     55.   CPM, at the time OHS discriminated against Mr. Dooley, had the right to
25
26         control and had actual control of OHS.
27
28



     COMPLAINT AND JURY DEMAND - 10                            RANDALL | DANSKIN
                                                          A Professional Service Corporation
                                                   1500 BANK OF AMERICA FINANCIAL CENTER
                                                           601 WEST RIVERSIDE AVENUE
                                                       SPOKANE, WASHINGTON 99201-0653
                                                                    (509) 747-2052
 Case 2:18-cv-00355-SAB     ECF No. 1      filed 11/14/18   PageID.11 Page 11 of 15



 1   56.   Mr. Dooley was terminated because CPM discriminated against him based
 2
 3
           on his age by replacing him with a driver that was less qualified and
 4         significantly younger than him.
 5
 6           VI. FIRST CAUSE OF ACTION: VIOLATION OF AGE
           DISCRIMINATION IN EMPLOYMENT ACT 29 U.S.C. 621 ET
 7
                  SEQ., AND WASHINGTON LAW AGAINST
 8               DISCRIMINATION RCW 49.60.010 ET SEQ.
 9
     57.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 55,
10
11         as if set forth fully herein.
12
13   58.   The Age Discrimination in Employment Act (ADEA) makes it unlawful
14
           for an employer to discharge any individual or otherwise discriminate
15
16         against any individual with respect to his "compensation, terms,
17
           conditions, or privileges of employment," because of such individual's
18
19         age. The words “compensation, terms, conditions, or privileges of
20
           employment” encompass all employee benefits, including such benefits
21
22         provided pursuant to a bona fide employee benefit plan.
23
     59.   RCW 49.60.180 makes it unlawful for an employer to discharge an
24
25         employee on account of that employee’s age or disability status.
26
27   60.   In order to state a claim under the ADEA an employee must establish that
28
           he was older than forty years of age, was performing his work


     COMPLAINT AND JURY DEMAND - 11                               RANDALL | DANSKIN
                                                             A Professional Service Corporation
                                                      1500 BANK OF AMERICA FINANCIAL CENTER
                                                              601 WEST RIVERSIDE AVENUE
                                                          SPOKANE, WASHINGTON 99201-0653
                                                                       (509) 747-2052
 Case 2:18-cv-00355-SAB     ECF No. 1      filed 11/14/18    PageID.12 Page 12 of 15



 1         satisfactorily, was fired, was replaced by a substantially younger
 2
 3
           employee, and that the employer fired the employee because of his age.
 4   61.   To state an age discrimination claim under the WLAD an employee need
 5
 6         only establish that his age was a substantial factor in the employer’s
 7
           decision to terminate his employment.
 8
 9   62.   Mr. Dooley is over forty years of age, and was performing his work
10
           satisfactorily, prior to his termination.
11
12   63.   Defendant willfully violated Plaintiffs’ right to be free from age
13
           discrimination as guaranteed by the ADEA.
14
15   64.   Mr. Dooley’s shifts were being given to Taylor, a younger driver outside
16
           of Mr. Dooley’s protected class.
17
18   65.   Mr. Dooley was replaced by Taylor, a younger driver outside of Mr.
19
20         Dooley’s protected class.
21
     66.   CPM fired Mr. Dooley because of his status as a member of a protected
22
23         class due to his age.
24
              VII. SECOND CAUSE OF ACTION: VIOLATION OF
25          AMERICAN DISABILITY ACT 42 U.S.C. § 2000 et seq., AND
26          WASHINGTON LAW AGAINST DISCRIMINATION RCW
27                          49.60.010 ET SEQ.
28   66.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 65,

           as if set forth fully herein.
     COMPLAINT AND JURY DEMAND - 12                                RANDALL | DANSKIN
                                                              A Professional Service Corporation
                                                       1500 BANK OF AMERICA FINANCIAL CENTER
                                                               601 WEST RIVERSIDE AVENUE
                                                           SPOKANE, WASHINGTON 99201-0653
                                                                        (509) 747-2052
 Case 2:18-cv-00355-SAB    ECF No. 1     filed 11/14/18   PageID.13 Page 13 of 15



 1   67.   In order to state a claim for disability discrimination under the ADA and
 2
 3
           the WLAD an employee must establish membership in a protected class,
 4         an adverse employment action, satisfactory performance, and that his
 5
 6         membership in a protected class was a motivating or substantial factor in
 7
           the adverse employment action.
 8
 9   68.   RCW 49.60.180 and the ADA makes it unlawful for an employer to
10
           discharge an employee on account of that employee’s age or disability
11
12         status.
13
     69.   Mr. Dooley is a member of a protected class based on his perceived
14
15         disability and CPM regarding Mr. Dooley as being disabled.
16
     70.   Mr. Dooley suffered adverse changes to the terms and conditions of his
17
18         employment at CPM and was terminated from his employment at CPM.
19
20   71.   Mr. Dooley was performing his job satisfactorily and had no write ups in
21
           his employee file prior to his termination.
22
23   72.   Mr. Dooley’s perceived membership in the protected class of disabled
24
           individuals was a substantial and motivating factor in the termination of
25
26         his employment with CPM.
27
28                             VIII. PRAYER FOR RELIEF

           Plaintiff respectfully prays for:
     COMPLAINT AND JURY DEMAND - 13                             RANDALL | DANSKIN
                                                           A Professional Service Corporation
                                                    1500 BANK OF AMERICA FINANCIAL CENTER
                                                            601 WEST RIVERSIDE AVENUE
                                                        SPOKANE, WASHINGTON 99201-0653
                                                                     (509) 747-2052
 Case 2:18-cv-00355-SAB      ECF No. 1    filed 11/14/18   PageID.14 Page 14 of 15



 1         (a)    Compensation for all injury and damages suffered by Mr. Dooley,
 2
 3
     including but not limited to, both economic and non-economic damages, in an
 4   amount to be proven at trial, including back pay, front pay, pre and post
 5
 6   judgment interest, lost benefits of employment, adverse tax consequences of any
 7
     award for economic damages pursuant to Chapter RCW 49.60 et seq., the ADA,
 8
 9   the ADEA, exemplary damages, punitive damages, and Plaintiff respectfully
10
     prays that this Honorable Court enter and Order providing Mr. Dooley all
11
12   remedies available to him by law, including, but not limited to an award of:
13
           (b)    pecuniary losses suffered as result of the wrongful termination of
14
15   Plaintiff’s employment, to include, but not limited to, back pay, front pay, and
16
17
     all attendant benefits, with interest;
18         (c)    compensatory damages suffered by Plaintiff as a result of
19
20   discrimination and retaliation;
21
           (d)    costs and reasonable attorneys’ fees incurred with this lawsuit as
22
23   permitted by statute under the Washington Law Against Discrimination, ADA,
24
     Title VII, and the ADEA with interest thereon;
25
26         (e)    punitive damages;
27
           (f)    all such other relief or damages as authorized under ADA, WLAD,
28
     or ADEA; and

     COMPLAINT AND JURY DEMAND - 14                              RANDALL | DANSKIN
                                                            A Professional Service Corporation
                                                     1500 BANK OF AMERICA FINANCIAL CENTER
                                                             601 WEST RIVERSIDE AVENUE
                                                         SPOKANE, WASHINGTON 99201-0653
                                                                      (509) 747-2052
 Case 2:18-cv-00355-SAB   ECF No. 1    filed 11/14/18   PageID.15 Page 15 of 15



 1        (g)   such other and further relief as the Court deems just or equitable.
 2
 3
          Dated this _____ day of November, 2018.
 4                                    RANDALL │ DANSKIN, P.S.
 5
 6                              By:        s/ Brook L. Cunningham
                                      Brook L. Cunningham, WSBA #39270
 7
                                      Attorneys for Plaintiff
 8                                    601 W. Riverside Avenue, Suite 1500
 9                                    Spokane, WA 99201
10
                                      Phone: 509-747-2052
                                      Fax: 509-624-2528
11                                    Email: blc@randalldanskin.com
12
13
                                      BEST LAW, PLLC
14
15                              By:         s/ Ryan M. Best
16                                    Ryan M. Best, WSBA 33672
17
                                      905 W. Riverside, Suite 409
                                      Spokane, WA 99201
18                                    Telephone: (509) 624-4422
19                                    Fax: (509) 703-7957
20                                    Email: ryan.best@bestlawspokane.com
21
22
23
24
25
26
27
28



     COMPLAINT AND JURY DEMAND - 15                           RANDALL | DANSKIN
                                                         A Professional Service Corporation
                                                  1500 BANK OF AMERICA FINANCIAL CENTER
                                                          601 WEST RIVERSIDE AVENUE
                                                      SPOKANE, WASHINGTON 99201-0653
                                                                   (509) 747-2052
